Name: Commission Regulation (EEC) No 910/91 of 11 April 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Brazil and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: trade policy;  animal product;  trade;  America
 Date Published: nan

 12. 4. 91 No L 91 /45Official Journal of the European Communities COMMISSION REGULATION (EEC) No 910/91 of 11 April 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Brazil and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No No of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 625/91 Q ; Whereas, in order to ensure that beef sold is exported to the intended destination, the lodging of security, as speci ­ fied in Article 5 (a) of Regulation (EEC) No 2539/84, should be required ; whereas the release of that security must be subject to presentation of written evidence that the meat in question has been taken over on-the-spot by 'Compania Nacional de Apastecimento (CNA)' acting on behalf of the Brazilian Government ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 879/91 f) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), provides for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; whereas Commis ­ sion Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking (*) provides for repackaging under certain conditions ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas, in view of the supply needs in Brazil , part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 in order to be imported into that country ; HAS ADOPTED THIS REGULATION : Whereas, owing to Brazil s relatively limited port capacity, the time litnit for taking over from intervention stocks should be extended by one month ; whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased ; Article 1 1 . A sale shall be organized of approximately :  20 000 tonnes of boneless beef held by the Irish inter ­ vention agency and bought in before 1 March 1991 , Whereas quarters from intervention stocks may in certain cases have been handled a number of times : whereas, in &gt;) OJ No L 148 , 28 . 6. 1968, p. 24 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 238 , 6. 9 . 1984, p. 13 . (4) OJ No L 170, 30. 6. 1987, p. 23 . O OJ No L 268, 10 . 10. 1985, p. 14. (6) OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 68, 15. 3 . 1991 , p. 29 . (8) OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 89, 10 . 4. 1991 , p. 28 . No L 91 /46 Official Journal of the European Communities 12. 4. 91 sion of the European Communities, Division VI/D.2, 130 rue de la Loi, B- 1 049 Brussels (telex 220 37 B AGREC). 8 . The successful tenderer as referred to in Article 10 (2) of Commission Regulation (EEC) No 2173/79 (3) shall be the tenderer who offers the highest weighted average price. 9 . Intervention agencies shall only conclude contracts of sale upon verification, in conjunction with the Commission's Services, that the conditions referred to in paragraphs 6, 7 and 8 have been met. 10 . Only those tenders shall be taken into considera ­ tion which reach the intervention agencies concerned not later than 12 noon on 18 April 1991 . 1 1 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex III .  10 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 March 1991 ,  60 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 March 1991 ,  10 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 March 1991 . 2. This meat must be imported into Brazil . 3 . The meat mentioned in paragraph 1 has b^en bought in pursuant to Regulation (EEC) No 859/89 ('). 4. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (2) shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 5. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 shall be as set out in Annex I hereto . 6 . An offer shall be valid only if :  it relates to a total minimum quantity of 20 000 tonnes expressed in product weight,  it is composed by 80 % of bone-in beef and 20 % of boneless beef, calculated in product weight,  it relates to an equal weight of forequarters and hind' quarters and offer a single price per tonne expressed in ecus for the whole quantity of bone-in beef speci ­ fied in the offer,  in respect of boneless beef it relates to a lot comprising all the cuts referred to in Annex II in the percentages stated therein and offer a single price per tonne expressed in ecus of the lot made upt in this fashion. 7. In order to meet the conditions provided for in para ­ graph 6, operators may submit part offers relating to bone-in beef in several Member States . If so, those offers shall contain the same price expressed in ecus . Immediately after submitting tenders or purchase applica ­ tions, operators shall send a copy thereof to the Commis ­ Article 2 1 . Nothwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for taking over as defined therein shall be three months . 2 . The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale . Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams . 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. 3 . The security referred to in paragraph 2 shall only be released where the evidence referred to in Article 18 of Regulation (EEC) No 569/88 and an attestation from the 'Companhia Nacional de Abastecimento (CNA)' (4) certi ­ fying that it has taken over the products concerned, are presented within 12 months of acceptance of the export declaration . (J) OJ No L 251 , 5 . 10 . 1979, p. 12. (') OJ No L 91 , 4 . 4. 1989, p. 5 . (2 OJ No L 99, 10 . 4. 1981 , p. 38 . (4) SGAS Quadra 901 , lote 69, 3 ? andar, BrasÃ ­lia-DF. Tel . 226 ­ 8228 ; 226-8653 ; 226-8926. 12. 4. 91 Official Journal of the European Communities No L 91 /47 certain intervention agencies and intended for export to Brazil (86). Article 4 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item and footnote are added : *86. Commission Regulation (EEC) No 910/91 of 11 April 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by H UJ No L 91 , 12. 4. 1991 , p. 45.' Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission /  No L 91 /48 Official Journal of the European Communities 12. 4. 91 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I ANNEXE I  ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Ireland Italia Deutschland / France  Boneless cuts from : Category C, classes U, R and O  Quarti anteriori , provenienti dai : Categoria A, classi U, R e O  Quarti posteriori, provenienti dai : Categoria A, classi U, R e O  Vorderviertel, stammend von : Kategorien A/C, Klasse U, R und O  Hinterviertel, stammend von : Kategorien A/C, Klasse U, R und O  Quartiers avant : catÃ ©gorie A/C, classes U, R et O  Quartiers arriÃ ¨re : catÃ ©gorie A/C, classes U, R et O 20 000 5 000 5 000 30 000 30 000 5 000 5 000 700 (') 485 485 485 485 485 485 (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II . (') Minimumspris pr. ton produkt efter fordelingen i bilag II . (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± II . (') Minimum price per tonne of products made up according to the percentages referred to in Annex II. (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe II . (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato II . (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (') PreÃ §o minimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II . 12. 4. 91 Official Journal of the European Communities No L 91 /49 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II Repartition du lot visÃ © a l'article 1er paragraphe S quatriÃ ¨me tiret DistribuciÃ ³n del lote contemplado en el cuarto guiÃ ³n del apartado 5 del artÃ ­culo 1 RepartiÃ §Ã £o do lote referido no n? 5 , quarto travessÃ £o, do artigo 1 ? Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã &amp;Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã ­Ã Ã ±Ã Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Fordeling af det i artikel 1 , stk. 5 , fjerde led, omhandlede parti Verdeling van de in artikel 1 , lid 5 , vierde streepje, bedoelde partij Repartition of the lot meant in the fourth subparagraph of Article 1 (5) Zusammensetzung der in Artikel 1 Absatz 5 vierter Gedankenstrich genannten Partie Composizione della partita di cui all'articolo 5 , quarto trattino Weight percentageCuts TeilstÃ ¼cke Tagli Deelstukken UdskÃ ¦ringer Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Cortes Cortes DÃ ©coupes Gewtchtsanteue Percentage del peso % van het totaalgewicht Vagtprocent Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Percentagem do pesa Porcentaje en pesa Pourcentage du poids Striploins Insides Outsides Knuckles Rumps Briskets Forequarters Shins/shanks Plates/flanks 5.5 9,1 8.6 5,4 5.8 7.9 30,2 6,6 20,9 Total lot Partie insgesamt Totale della partita Totale partii Vareparti Vareparti i alt 100,0 % Ã £Ã Ã ½Ã ¿Ã »Ã ¿ ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lote total Lote total Lot total No L 91 /50 Official Journal of the European Communities 12. 4. 91 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 47 49 91 Telex 61 30 03 DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 \ Tel . (069) 1 56 40, App. 772/773 Telex : 04 1 1 56 FRANCE : Ofival Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 (tÃ ©l . : 45 38 84 00 ; tÃ ©lex : 26 06 43).